﻿The challenges we
face at the beginning of the twenty-first century are
immense. We are facing terrible poverty; crises and
wars; millions of refugees; the hideous face of
terrorism; trafficking in human beings, arms and drugs;
and regions decimated by disease as we continue to
destroy the earth's ecological balance.
There are no simple answers to these problems.
But there is a place where we all can meet to find
solutions: the United Nations. The world needs a strong
United Nations.
I have just quoted my Swiss colleague, first of all
to celebrate his country's and East Timor's entry into
the United Nations, and secondly because I fully agree
with his statement.
In the words of Kofi Annan:
“The more a country makes use of
multilateral institutions — thereby respecting
shared values, and accepting the obligations and
restraints inherent in those values — the more
others will trust and respect it, and the stronger
its chance to exercise true leadership”. (See
A/57/PV.2)
I know the personal commitment of my dear
friend Jan Kavan, the President, to this principle. Our
two countries have worked closely in a common effort
to promote peace, the rule of law and shared values in
South-eastern Europe.
Today we can be proud that we also contributed
in changing this region. It is no longer “CNN-able”, as
our colleague from Bosnia and Herzegovina, Mr.
Lagumdjia, said yesterday.
Yet this has not been an easy process.
Take my country, Greece. In the previous century,
we went through two world wars, two Balkan wars and
a major war with Turkey, which resulted in millions of
refugees and in painful population exchanges. We
suffered under civil war, famine and dictatorship. We
witnessed the forced division of Cyprus through
military invasion and occupation by Turkey, and the
recent wars in the disintegrating former Yugoslavia in
our backyard. Not far from us, conflict continues. We
stand ready to support all efforts to ensure that Israel
17

may be secure and that the Palestinians may have a
State they can call their own.
It is no wonder that today we cherish the peace
we have achieved. It is no wonder that we cherish the
fact that Greece today has its most stable democracy in
modern history, that we are among the more prosperous
countries in the world, and that we will soon be hosting
one of the most demanding events humankind has
created, the Olympics. This to us is a responsibility.
We have learned our lessons. We are where we
are today only because of our people's steadfast
commitment to work for the shared values of
democracy, peace, justice, and human rights.
It is no wonder that Greece has become a
champion of the enlargement of the European Union,
because the European Union is a community of values,
and being a community of values is the biggest peace
project of our region. We have a responsibility to our
neighbours, from Turkey to Bosnia and Herzegovina,
to see them, sooner or later, part of this wider European
family — creating a new vision where all can share the
values of peace and democracy and be citizens of the
European Union.
We have learned that at the heart of these
conflicts are human beings, as the Danish Prime
Minister, Mr. Rasmussen, has said. We have learned
that democracy and human rights are fundamental to
the life and dignity of all human beings.
Whenever our global principles are violated, it is
usually in societies and places where extremism and
lack of democracy exist. I believe that democracy will
isolate the phenomena that we have seen in recent
years, such as that of 11 September.
We in Greece have also known terrorism. We
have suffered at the hands of a small terrorist
organization called November 17. Since June, Greek
security forces have brought all the key members of
November 17 to justice. This formidable achievement
was supported by assistance from allied intelligence
agencies, to which we are indebted for their support.
This experience is just one more example of how close
international cooperation can accomplish common
goals and protect our common values. It is also a
tribute to our long-lasting democratic institutions.
In the European Union, we are building not only
a community of nations but a community of values.
The Greek presidency of the European Union, which
begins in January 2003, will promote the values of
democracy and peace in every element of its agenda.
We want to focus our efforts on reinforcing the trans-
Atlantic relationship. We believe that the United States
and the European Union share the same democratic
values. We must stand united in our efforts to promote
peace within a multilateral framework.
We also will pay tribute to the cultural diversity
that is at the heart of the European project, with a focus
on reinvigorating democratic governance by renewing
our efforts to build social inclusiveness and civil
participation across borders, working with our new
neighbours, from the Baltic region to the
Mediterranean, from the Atlantic to the Caucasus, a
new neighbourhood of peace, cooperation and
democracy.
In this community of values, I should like to talk
about a case in point. A few years ago, the notion of
rapprochement between Greece and Turkey was
unthinkable. Now, with a common European vision,
our Governments are creating a framework to solve
existing problems, and citizen's diplomacy is building
a bridge of peace between our nations. Athens and
Ankara have concluded a number of agreements in
areas ranging from energy to tourism, from education
to landmines, designed to ease tension and strengthen
our common interests. While fundamental differences
remain on certain issues, in a short space of time, we
have come a long way — and we surely can go further.
I welcome my discussion and meeting with the new
Minister for Foreign Affairs, Mr. Gürel, and his
willingness to continue on this path of rapprochement
and peace.
Yet our shared values are being sorely tested on
the issue of Cyprus. There is now a compelling
deadline for a resolution to the continuing division of
the island. Negotiations for the accession of the
Republic of Cyprus to the European Union will be
finalized in December. We hope that a free, united
Cyprus will join a free, united Europe. Unification will
undoubtedly bring greater security and prosperity to
both the Greek and Turkish Cypriot communities on
the island. But if a political settlement is not reached,
the internationally recognized Republic of Cyprus will
join alone. Let us therefore work to break down the
walls that keep future European Union citizens apart.
With the exception of Turkey, the whole world
shares a vision for Cyprus as a federal State with a
18

single international personality and a single citizenship,
no foreign troops on its soil, and equal rights and
security guarantees for both the Greek and Turkish
Cypriot communities. The vast majority of the Cypriot
population agrees that the two communities can and
should live together, united by shared values, while
preserving their individual cultural identities.
We must respect United Nations resolutions on
Cyprus. They must be honoured, as my Maltese
colleague just repeated.
Cyprus is also a critical factor for the stability
and security of South-eastern Europe and the Middle
East. A solution to this problem, therefore, will widen
the area of stability and peace throughout the region.
Not much farther away, the situation in Iraq is a
challenge for us all. It challenges our respect for
international law and our respect for international
organizations. Greece vows to act in the way it sees fit
to safeguard these valued principles.
In dealing with Iraq, our actions must be guided
by evidence of a threat to global security, and must be
embedded in respect for the well-being of the Iraqi
people. We must exhaust all available diplomatic
means to ensure that Iraq complies with existing
United Nations resolutions, immediately accepts the
unconditional return of United Nations weapons
inspectors and destroys all weapons of mass
destruction. This will free the people of Iraq from the
economic sanctions, which are depriving them of their
basic needs.
We welcome the statement by President Bush. By
taking the issue of Iraq back to the Security Council, he
has both challenged the Council and empowered it to
move forward more effectively and more credibly.
Democracy is a value that should not be taken for
granted. It must be reinforced to meet new challenges
in a globalizing world. In this spirit, Greece launched,
in Johannesburg, the first-ever online global poll on
sustainable development and the environment.
Electronic democracy offers tremendous potential for
bridging the digital divide that separates many peoples
and individuals, for strengthening civil participation
and for enhancing global democratic legitimacy and
transparency. We suggest that the United Nations
establish a new global forum — an electronic
Demos — where citizens could articulate their views,
mobilize around the issues that concern them and shape
political decision-making, both nationally and
internationally.
Greece will make good on its commitment to
sustainable development by taking concrete actions and
identifying specific targets.
This year, many countries celebrated the
establishment of an institution that was founded on the
premise that good global governance must be built on
sound global principles. The International Criminal
Court represents a commitment by our community of
nations that no crime against humanity will go
unpunished. Creating a watertight system of global
justice which requires all countries to uphold common
rules, principles and rights will be an important step
towards building a real community of global values.
Finally, I would like to say that those values lie at
the heart of the Olympic Truce, which was endorsed by
the Millennium Summit and the Millennium
Declaration. It is global peace initiative which was just
recently endorsed by the former President of South
Africa, Nelson Mandela. When he signed the Olympic
Truce in June, President Mandela said:
“The Olympic Games represent one of the
most evocative moments of celebration of our
unity as human beings in pursuit of noble ideas.
Among those ideas is the quest for global peace.”
We uphold the values of democracy, human
rights, peace and sustainable development; they can
enrich us all. They can inspire us and challenge us.
They are values that can inspire change in one person,
in one community or in a large nation. They are values
that can change the life of not just one person, but the
world as a whole. These are the values upon which we
must build our future and the future of our children.







